Citation Nr: 0520551	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-23 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of kidney function and status post 
stenting of the left kidney, claimed as a result of medical 
treatment by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied the 
benefits sought on appeal.

A hearing was held on March 30, 2005, by means of video 
conferencing equipment with the veteran in Lincoln, Nebraska, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
(West 2002) and who is rendering the determination in this 
case.  A transcript of the testimony is in the claims file.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  Loss of kidney function and status post stenting of the 
left kidney was not the result of any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for loss of kidney function and status post stenting 
of the left kidney, claimed as a result of medical treatment 
by the VA, have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his request for 
compensation under the provisions of 38 U.S.C.A. § 1151 in 
January 2004.  Thereafter, in February 2004 the RO provided 
the veteran with notice of the VCAA, prior to the initial 
denial of the veteran's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 in May 2004.  Therefore, the timing 
requirements of the notice as set forth in Pelegrini have 
been met and to decide the appeal would not be prejudicial to 
the claimant.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the February 2004 letter, the RO apprised the veteran of 
what evidence would substantiate his claim for benefits under 
the provisions of 38 U.S.C.A. § 1151 and further allocated 
the responsibility for obtaining such evidence.  The RO 
informed the veteran that it would make reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim for benefits unless no reasonable possibility 
existed that such assistance would aid in substantiating the 
claim.  The VCAA letter notified the veteran that VA was 
required to make reasonable efforts to obtain relevant 
governmental and private records that the veteran adequately 
identified to VA and authorized VA to obtain.  The veteran 
was further informed that assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A. 

Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claim, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim. The February 2004 
letter notified the veteran that he could help VA by 
informing the RO of "any other evidence or information that 
[he thought would] support [his] claim."  Moreover, the RO 
has informed him in the May 2004 rating decision, the June 
2004 statement of the case (SOC), and the September 2004 
supplemental statement of the case (SSOC), of the reasons for 
the denial of his application for compensation under 
38 U.S.C.A. § 1151 for loss of kidney function and status 
post stenting of the left kidney.  In so doing, the RO 
informed him of the evidence that was needed substantiate his 
claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, VA's duty to assist has also has been satisfied 
in this case because the RO offered him assistance in 
obtaining any evidence he notified VA about and private 
medical records, VA outpatient treatment records, Social 
Security Administration (SSA) records, and VA examination 
reports were associated with the claims folder.  Further, the 
veteran presented testimony before the RO in August 2004 and 
the Board in March 2005.  The transcripts have been 
associated with the claims file.

The veteran was notified in February 2005 that his claims 
file was being transferred to the Board and that he should 
send any additional evidence concerning his appeal directly 
to the Board.  In March 2005, per testimony at the 
videoconference hearing, the veteran's record was kept open 
for 60 days in order to allow the veteran to submit further 
evidence in support of his claim.  A letter was received from 
Dr. TCG in May 2005.  A remand for issuance of an SSOC is not 
warranted.  An SSOC is furnished when the AOJ receives 
additional pertinent evidence before the appeal is certified 
to the Board and the appellate record is transferred. 
38 C.F.R. § 19.31.  As noted above, the record was 
transferred to the Board in February 2005.  Moreover, this 
statement is duplicative of the evidence already of record. 
(See Dr. TCG's June 2003 Consultation Report.) 
   
In sum, the record indicates that VA has done everything 
reasonably possible to assist the claimant.  Adjudication of 
the claim may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).  Having determined that 
the duty to notify and the duty to assist have been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.  

Factual Background

The veteran began his treatment at VA in October 2001.  He 
initially presented with a 16-year history of hypertension, 
hypercholesterolemia of three to four year duration, 
degenerative joint disease (DJD) of the hands, and gout 
diagnosed in 2000.  The veteran informed VA personnel that he 
was taking Tylenol and aspirin as needed for his DJD.  He 
complained of stiffness in his hands. Physical examination 
revealed the presence of DJD of the bilateral hands.  
Indomethacin 50 milligrams were prescribed, two times per 
day, as needed, for arthritis and gout pain.  

VA outpatient treatment records dated in April 2002 reveal 
that laboratory results showed a positive Rheumatoid 
Arthritis factor.  In October 2002, current medications 
included Naproxen 500 milligram, one table two times per day.  
Later in October 2002, Naproxen was changed to Salsalate.  
However, in October 2002, the veteran notified examiners that 
he had not been taking medication for Rheumatoid arthritis of 
the hands or hips as he felt his wrists were doing well and 
he did not know that the medication would help his hips also. 
Salsalate was discontinued in November 2002 and replaced with 
Etodolac and Capsaicin Cream.  In December 2002, the veteran 
presented with complaints of bilateral hip pain.  There was 
no evidence of hip disease after physical examination.  X-
rays revealed some disc space narrowing at L5-S1.  History 
and physical findings were thought to be consistent with 
spinal stenosis. 

Treatment notes dated in January 2003 indicate the veteran 
continued to complain of multiple joint pains.  Joint 
swelling and a positive Rheumatoid factor were noted.   An 
entry dated in March 2003 notes complaints of hip pain of one 
to one and half year duration.  Hip x-rays showed mild 
degenerative changes bilaterally.  The veteran was diagnosed 
with bilateral trochanteric bursitis.  A diagnosis of silent 
Rheumatoid arthritis based on a history of morning stiffness, 
positive rheumatoid factor, proximal interphalangeal joint 
(PIP) swelling of more than three joints, and symmetric joint 
swelling.  In August 2003, the veteran presented with a four-
year history of hip pain.  Creatinine levels were as follows: 
1.4 in October 2001; 1.4 in January 2002, 1.4 in October 
2002, and 1.5 in May 2003.
  
The veteran sought treatment at the Arthritis Center of 
Nebraska in May 2003.  A master sheet indicates the veteran 
presented with pain in his limbs.  Diagnoses were recorded as 
osteoarthritis of the hands, fingers, and lumbar spine; 
hypertension; and gouty arthritis.  Arterial studies in June 
2003 showed significant occlusive disease at the level of the 
upper thigh.  The veteran was referred to the BryanLGH 
Medical Center for further testing.

A June 2003 Consultation Report revealed the veteran had 
chronic renal insufficiency and baseline serum creatinine in 
the 1.5 to 1.7 ranges.  The examiner noted the veteran 
initially complained of hip discomfort.  Testing showed 
significant peripheral vascular occlusive disease.  When the 
renal arteries were injected, they showed significant 
bilateral renal artery stenosis.  On July 1, 2003, the 
following procedures were performed: aortic endarterctomy; 
aortobifemoral bypass graft with 18x9 Hemashield; right 
popliteal thrombolectomy; right dorsalis pedis 
thromboembolectomy; and right posterior tibial 
thrombolectomy.  

Post-operatively, the veteran was diagnosed with chronic 
renal insufficiency likely due to long standing hypertension 
plus ischemia from bilateral renal artery stenosis. There was 
some indication that there could be a component of vasomotor 
nephropathy as well, as the veteran was on nonsteroidal anti-
inflammatory drugs (NSAID).  Follow-up visits in August 2003 
noted normal appearing kidneys upon x-ray and normal renal 
size, shape, and echogenicity upon renal ultrasound.

The veteran continued to seek VA outpatient care in 2003 and 
2004.  In November 2003, the veteran complained of pain in 
his shoulders and knees from arthritis.  He further 
complained of numbness and swelling of the right leg.  Status 
post renal artery stenosis was noted.  The veteran was 
diagnosed with osteoarthritis of the right shoulder.  The 
diagnosis was again noted in February 2004.

In May 2004, a VA records review was conducted.  The examiner 
reviewed the entire claims folder.  The examiner noted a 
longstanding history of hypercholesterolemia and 
hypertension.  The chronic renal insufficiency, bilateral 
renal artery stenosis, and status post stenting of the left 
kidney were also noted.  The examiner found conflicting 
statements in the claims file concerning the onset of hip 
pains and therefore deemed it was impossible to determine how 
long the veteran's claudication symptoms had been present.  
The examiner noted joint complaints dating back to 2001.  

The examiner reviewed the private medical records and 
indicated that the veteran had severe peripheral vascular 
disease in both lower extremities necessitating surgical 
intervention in 2003.  A family history of peripheral 
vascular was also noted.  It was the opinion of the examiner 
that the veteran had predisposing and longstanding severe 
vascular disease, which would have occurred anyway despite 
management.  He felt it was impossible to state anything very 
specifically as to whether any error in judgment on the part 
of VA in furnishing medical care would have resulted in a 
failure to diagnosis this condition.  The examiner indicated 
the veteran was offered ample care and was seen by the 
orthopedic surgeon on a number of occasions, and as symptoms 
worsened and continued, other diagnoses were brought to 
light. 

The examiner concluded the veteran's vascular disease was 
quite extensive, and the severe vascular blockage of the 
lower extremities and the right renal artery were going to 
present themselves due to the natural progression with age 
and disease.  It was unknown whether any earlier intervention 
would have helped the veteran because the extent of the 
disease was so great. 

An additional VA records review was conducted in August 2004.  
The examiner noted treatment began at VA in late 2001 when 
the veteran complained of joint pain.  It was further noted 
the veteran was placed on Indocin.  The examiner indicated 
that the veteran did not take the medication very frequently.  
The examiner stated the veteran was switched to Naprosyn, 
Salsalate, and Etodolac.  A review of the claims folder 
revealed that in 2003, the veteran complained of hip pain of 
a four-year duration, which was now known to have been severe 
occlusive vascular disease.  

The examiner indicated that it appeared that the origin of 
the veteran's vascular disease in the lower extremities and 
pelvis dated prior to the veteran's onset of care at VA.  A 
past medical history of uncontrolled hypertension was also 
noted.  It was the examiner's opinion that based on a review 
of the file, it appeared more likely than not that the 
veteran's predisposing vascular occlusive disease and his 
uncontrolled hypertension for many years led to his previous 
and recent renal issues.  The examiner further opined it 
would appear less likely than not that the veteran's use of 
NSAIDs for his rheumatoid arthritis would cause his renal 
disease.  He concluded it was impossible to state whether the 
veteran's use of medicine for rheumatoid arthritis 
contributed to his kidney condition, as he had two 
predisposing conditions, uncontrolled hypertension and 
occlusive vascular disease.  The examiner indicated that it 
was more likely than not that the veteran's kidney condition 
was caused by his uncontrolled hypertension and his 
generalized vascular disease.   

The veteran presented testimony before the local RO in August 
2004 and before the Board in March 2005.  He testified that 
he was misdiagnosed and treated for Rheumatoid arthritis by 
VA, which ultimately led to his loss of right kidney function 
and status post stenting of the left kidney.  He further 
testified that VA did not check his creatinine levels and, 
had they been checked, his kidney condition would have been 
diagnosed sooner.  In March 2005, the veteran testified that 
he did not recall being diagnosed with Rheumatoid Arthritis. 

Finally, in support of his claim, the veteran submitted a May 
2005 statement by Dr. TCG.  The physician indicated that he 
treated the veteran in June 2003 for chronic renal 
insufficiency.  Dr. TCG noted the veteran had been taking 
NSAIDs, namely salicylate and Indomethacin.  He stated that 
the veteran's renal angiogram showed serum creatinine of 1.5 
in June 2003.  Dr. TCG revealed that he did not follow the 
veteran post hospitalization.  He indicated that he 
"suspect[ed]" the primary cause of the veteran's chronic 
renal insufficiency was very likely his significant bilateral 
renal artery stenosis with a possible, although probably 
minor, contribution of his chronic renal insufficiency due to 
the NSAID use.  

Applicable Law

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  
Amendments to 38 U.S.C.A. § 1151 made by Pub. L. 104-204 
require a showing that the VA treatment in question not only 
resulted in additional disability but that the proximal cause 
of such disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the VA's part in furnishing such treatment, or that the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable. The amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151, which were 
filed on or after October 1, 1997.  See VAOPGCPREC 40-97.  
The veteran filed his claim under 38 U.S.C.A. § 1151 in 
January 2004; therefore, the cited amendments to 38 U.S.C.A. 
§ 1151 apply in this case.

The amended regulation, 38 C.F.R. § 3.358(c)(3), provides: 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary Consequences' are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  A claim for 38 U.S.C.A. § 1151 benefits 
must be supported by medical evidence of a current disability 
and medical evidence that the current disability resulted 
from VA hospitalization, medical examination, or treatment.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis

The veteran contends that he incurred loss of kidney function 
and status post stenting of the left kidney as a result of 
medical treatment received at a VA facility.  Specifically, 
he asserts that the misdiagnosis of arthritis and subsequent 
medications prescribed therefore irreparably damaged his 
kidneys and resulted in the loss of right kidney function and 
the stenting of his left kidney.  He further contends that 
had VA periodically monitored his creatinine levels, he would 
have never developed chronic renal insufficiency or bilateral 
renal artery stenosis. 

A review of the evidence listed in the Factual Background 
section above discloses that on July 1, 2003, the veteran 
underwent an aortic endarterctomy, an aortobifemoral bypass 
graft with 18x9 Hemashield, a right popliteal thrombolectomy, 
a right dorsalis pedis thromboembolectomy, and a right 
posterior tibial thrombolectomy.  The claims file consists of 
VA outpatient treatment for hypertension, 
hypercholesterolemia, Rheumatoid arthritis, gout, complaints 
of joint pain (hips, hands, and fingers), as well as the 
prescription of NSAIDs for treatment of arthritis and gout.  
However, such records are negative for any physician's 
opinion or other competent medical evidence that the veteran 
sustained loss of right kidney function or status post 
stenting as a result of a misdiagnosis of arthritis and the 
subsequent medical treatment therefore by VA.

Rather, it was the opinion of the May 2004 VA examiner that 
the veteran had predisposing and longstanding severe vascular 
disease which would have occurred anyway despite management 
by VA.  He felt it was impossible to state anything very 
specifically as to whether any error in judgment on the part 
of VA in furnishing medical care would have resulted in a 
failure to diagnosis vascular disease.  The examiner 
indicated the veteran was offered ample care and was seen by 
the orthopedic surgeon on a number of occasions.  The 
examiner concluded, the veteran's vascular disease was quite 
extensive, and the severe vascular blockage of the lower 
extremities and the right renal artery were going to present 
themselves due to the natural progression with age and 
disease.  It was unknown whether any earlier intervention 
would have helped the veteran because the extent of the 
disease was so great. 

Moreover, in August 2004, the VA examiner opined it was more 
likely than not that the veteran's predisposing vascular 
occlusive disease and his uncontrolled hypertension for many 
years led to his previous and recent renal issues.  The 
examiner further opined it would appear less likely than not 
that the veteran's use of NSAIDs for his rheumatoid arthritis 
would cause his renal disease.  The examiner concluded that 
it was more likely than not that the veteran's kidney 
condition was caused by his uncontrolled hypertension and his 
generalized vascular disease.   

Although the veteran submitted a statement by Dr. TCG that 
NSAIDs contributed to the veteran's chronic renal 
insufficiency, he in fact opined that he "suspect[ed]" the 
primary cause of the veteran's chronic renal insufficiency 
was very likely his significant bilateral renal artery 
stenosis.  NSAID use was deemed "a possible, although 
probably minor, contribution of his chronic renal 
insufficiency."  Dr. TCG never opined that any such use of 
NSAIDs was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in diagnosing arthritis and/or furnishing 
medical treatment to the veteran. 

There is no evidence to support the veteran's argument that 
VA failed to monitor his creatinine levels, that which 
resulted in his July 2003 surgeries, loss of kidney function, 
and status post stenting of the left kidney.  However, as 
delineated above, VA monitored creatinine levels in October 
2001, January 2002, October 2002, and May 2003.

There is no competent medical evidence of record that VA 
medical treatment was the proximate cause of any additional 
disability, to include loss of right kidney function and 
status post stenting of the left kidney.  The veteran has not 
provided any medical statements supporting his contention 
that he was misdiagnosed with arthritis by VA and mistreated 
with NSAIDs, resulting from carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care.  In fact, VA 
outpatient treatment records dated after the July 2003 
surgeries indicate the veteran is still being treated for 
osteoarthritis of the shoulders, hands, and lumbar spine.  In 
a November 2003 statement, the veteran himself indicated that 
arthritis in his hands, knees, and shoulders was growing 
worse.

The only evidence to the contrary comes from the veteran.  
While the Board recognizes that the veteran's postoperative 
course resulted in loss of right kidney function and stenting 
of the left kidney, he is competent to testify only as to 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or etiology of a particular disability.  
Therefore, no matter how sincere, his opinion as to the 
etiology of the claimed additional disabilities is without 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

Finally, the Board has considered the benefit-of-the-doubt 
doctrine.  38 U.S.C.A. § 5107(b) (West 2002).  However, the 
doctrine is only applied when there is an approximate balance 
of the evidence both for and against the veteran's claim.  In 
this case, however, after consideration of the entire record, 
the Board finds that the preponderance of the evidence is 
against the claim of entitlement to compensation under 38 
U.S.C.A. § 1151.  Accordingly, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. at 
54.
ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of kidney function and status post 
stenting of the left kidney, claimed as a result of medical 
treatment by VA, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


